Jenkins, P. J.
“Though an attachment be absolutely void, this is no ground for dismissing a declaration thereon, praying for judgment in .personam, where the declaration has been properly filed and the defendant duly cited to appear, and general appearance has been made therein.” Falligant v. Blitch, 19 Ga. App. 675 (2) (91 S. E. 1057) ; Watters v. O’Neill, 27 Ga. App. 295 (2) (108 S. E. 257). Accordingly, where a declaration in attachment, praying for a general judgment in personam against the defendant, as well as a special lien upon the property levied upon under the attachment, is regularly filed, and personal service thereof had upon the defendant, and a general appearance has been made therein, it is not error to refuse the motion of defendant *645“to dismiss the declaration and cause of action,” upon the ground that the attachment is void.
Decided July 20, 1926.
Saffold & Sharpe, for plaintiff in error.
N. L. Gillis Jr., Dallam B. Jackson, contra.

Judgment affirmed.


Stephens and Bell, JJ., concur.